DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third transmission device” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a predetermined first correction factor” in lines 4 – 5 and “a predetermined second correction factor” in line 7.  However, it is unclear whether the fourth – sixth correction factors are part of the previously recited “one or more preset factors” in claim 1, line 21.
Claim 3 recites the limitation “a predetermined third correction factor” in lines 4 – 5”.  However, it is unclear whether the fourth – sixth correction factors are part of the previously recited “one or more preset factors” in claim 1, line 21.
Claim 7 recites the limitation “a predetermined fourth correction factor” in lines 18 – 19, “a predetermined fifth correction factor” in line 20, and “a predetermined sixth correction factor” in line 21 – 22.  However, it is unclear whether the fourth – sixth correction factors are part of the previously recited “one or more preset factors” in claim 1, line 21.

Allowable Subject Matter
Claims 1, 4 – 6, and 9 allowed.
Claims 2, 3, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not show or render obvious a steering system comprising an electric motor; a plurality of transmission devices including a first transmission device; a controller that controls the electric motor; the controller has a combined friction torque estimation unit that estimates a combined friction torque combining friction torques occurring in the respective transmission devices; the combined friction torque estimation unit has a slipping speed calculation part that calculates a slipped speed of the first transmission device based on an angular speed; a friction coefficient calculation part that calculates a friction coefficient of the first transmission device based on the slipping speed; a tooth flank normal force calculation part; a friction torque calculation part that calculates the combined friction torque using the friction coefficient, the tooth flank normal force; and one or more preset correction factors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200398889 – related application by applicant/assignee
US-20150203148 – electric power steering control device comprising an electric motor; worm gear; rack and pinion; and tooth surface friction coefficient and force. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611